Citation Nr: 0713707	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  05-07 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from September 1961 to 
August 1964.  He served on active duty for training in June 
1958 and in August 1961.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in June 2004 by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Waco, Texas which denied entitlement to service connection 
for bilateral hearing loss.  


FINDING OF FACT

The bilateral hearing loss was first manifested after service 
and there is no competent evidence which relates the current 
bilateral hearing loss to disease or injury in service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in, or aggravated by, 
active military service, and sensorineural hearing loss may 
not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).   

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria. Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a disease of the nervous system such as 
sensorineural hearing loss became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Analysis

The veteran asserts that he incurred hearing loss in service.  
He states that he served in Korea from 1961 to 1962, and he 
served with the 7th Calvary as a heavy weapons gunner and a 
secondary mechanic.  The veteran contends that he was treated 
for damage to his ears in service, and since serving in 
Korea, he has had trouble with his ears.  The veteran asserts 
that upon discharge from service, he did not undergo a 
hearing test.  

The competent medical evidence of record establishes that the 
veteran has a current bilateral hearing loss disability in 
accordance with 38 C.F.R. § 3.385.  The VA audiometric 
evaluation dated in April 2004 shows that the veteran had 
auditory thresholds of 40 or higher in the frequencies of 
500, 1000, 2000, and 4000 hertz in the right ear and in the 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz in the 
left ear. 

There is no competent evidence of bilateral hearing loss, as 
defined by 38 C.F.R. § 3.385, in service.  Although the 
veteran asserts that he injured his ears in service, there is 
no evidence for treatment of an ear injury.  The service 
medical records show that the veteran underwent audiometric 
testing upon enlistment and separation examinations.  A 
November 1958 separation examination report, for separation 
from the reserves, indicates that whispered voice test and 
spoken voice test for the left and right ears were 15/15.  
Upon enlistment examination in September 1961, on the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10(25)
10(20)
5(15)
15(25)
20(25)
LEFT
10(25)
15(25)
15(25)
10(20)
10(15)

Upon separation examination in August 1964, examination of 
the ears and drums was normal.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
0(10)
0(10)
n/a
0(5)
LEFT
0(15)
0(10)
0(10)
n/a
0(5)

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)

The report of medical history indicates that the veteran 
reported "no" when asked if he had ear trouble.  

The Board notes that the veteran is competent to describe 
being exposed to loud noise in service and he is competent to 
report symptoms of decreased hearing.  A lay person is 
competent to testify only as to observable symptoms.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, the 
veteran does not have the expertise to render a diagnosis of 
hearing loss.  Although the veteran is competent to testify 
as to his symptoms, where the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The evidence does 
not establish that the veteran has the expertise to render a 
medical diagnosis.  Thus, the Board concludes that there is 
no competent evidence of bilateral hearing loss in service.  

The medical evidence of record does not reflect the presence 
of sensorineural hearing loss within one year from service 
separation in August 1964.  The veteran has not identified or 
submitted any medical evidence showing a diagnosis of 
bilateral sensorineural hearing loss within one year from 
service separation.  Thus, service connection for bilateral 
hearing loss on a presumptive basis is not warranted.  

The evidence of record shows that in December 1980, the 
veteran's hearing was evaluated.  A December 1980 treatment 
record from S. and W. Hospital indicates that the veteran had 
15 decibel hearing in the right ear and 20 decibel hearing in 
the left ear.  The examiner noted that the veteran had an 
average puretone threshold of 25 decibels in both ears.  The 
examiner noted that the veteran had a "surprisingly [sic] 
level of hearing for a man who has been around noise a lot in 
the past."  The examiner stated that the veteran's 
discrimination was excellent and was 92 percent in each ear.  
The veteran was advised to stay away from noise or isolate 
himself with ear muffs.  The examiner recommended hearing 
retesting at intervals of maybe two years or if the veteran 
thought he had a sudden increase in loss.  

Review of the record shows that in January 2003, the veteran 
requested an audio consult.  See the January 2003 VA 
treatment record.  The veteran underwent a VA audiometric 
examination in April 2004.  The diagnosis was mild to 
moderate sensorineural hearing loss in the right ear for the 
500 to 4000 Hertz frequency range and moderate to moderately-
severe sensorineural hearing loss in the left ear for the 500 
to 4000 Hertz frequency range.  A statement from the Hearing 
Aid Center indicates that the veteran visited the office in 
October 2004 requesting a complete hearing evaluation.  The 
test results revealed a moderate to severe bilateral 
sensorineural hearing impairment with a 40 decibel loss in 
the right ear and a 60 decibel average hearing loss in the 
left ear.  Based upon the test findings, digital hearing 
instruments were recommended.  

The medical evidence does not establish a nexus between the 
current bilateral hearing loss and the veteran's period of 
service.  There is no competent evidence of a link between 
the bilateral hearing loss and service.  

The veteran was afforded a VA audiometric examination in 
April 2004 in order to obtain a medical opinion as to whether 
the current hearing loss had its onset in or is related to 
service.  The VA examiner, an audiologist, reviewed the 
veteran's medical history and claims folder.  The veteran was 
examined and underwent audiometric testing.  The VA examiner 
concluded that it was less likely that the hearing loss was 
caused by or was the result of noise exposure in service.  
The VA examiner based this opinion upon the evidence which 
showed that the veteran had normal audiometric results at 
discharge.  The Board finds that the VA opinion is highly 
probative because it was based upon physical examination of 
the veteran and a review of the claims file.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion).  The VA examiner also provided 
the basis for the medical opinion and pointed to the evidence 
which supported the opinion.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).  In short, the probative 
medical evidence of record establishes that the veteran's 
current bilateral hearing loss did not manifest in service 
and is not related to injury or disease in service.  

The veteran contends that the October 2004 statement from the 
Hearing Aid Center supports his contention that his current 
bilateral hearing loss is related noise exposure in service.  
In this statement, the examiner, who is Board Certified in 
Hearing Instruments Sciences, indicated that it was his 
professional opinion "that patients with this amount of 
hearing loss with tinnitus have a long set hearing loss, many 
times caused by noise exposure."  The Board finds that this 
statement is not sufficient to establish a nexus between this 
veteran's noise exposure in service and the current hearing 
loss.  The Board points out that the examiner relates the 
hearing loss to noise exposure but he does not indicate that 
the noise exposure occurred in service.  Also, the Board 
finds that the statement is somewhat speculative because the 
examiner states that "many times" that type of hearing loss 
is due to noise exposure.  The examiner did not indicate that 
this veteran's hearing loss was actually due to noise 
exposure.  The Court has held that medical opinions that are 
speculative, general, or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993).

The veteran's own implied assertions that the bilateral 
hearing loss is related to acoustic trauma in service are 
afforded no probative weight in the absence of evidence that 
the veteran has the expertise to render opinions about 
medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  The evidence does not establish that he has 
the expertise to render a medical opinion.  The veteran has 
not submitted any medical evidence which supports his 
contentions.  

There is no competent evidence of record which establishes 
that the bilateral hearing loss is medically related to 
disease or injury in service.  In Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000), the Federal Circuit indicated 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's service and the disability.  In the present case, 
there is no competent evidence of a connection between the 
veteran's service and his bilateral hearing loss.  

Therefore, for the reasons discussed above, the Board finds 
that service connection for bilateral hearing loss is not 
warranted.  The preponderance of the evidence of record is 
against the veteran's claim for service connection for 
bilateral hearing loss.  The reasonable doubt doctrine 
requires that there be a "substantial" doubt and "one within 
the range of probability as distinguished from pure 
speculation or remote possibility."  38 C.F.R. § 3.102.  The 
claim is denied. 

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).    

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (The United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the veteran in December 2003, January 2004, 
and March 2004, prior to the initial original adjudication of 
the claim.  The letters notified the veteran of what 
information and evidence must be submitted to substantiate 
the claim for service connection, as well as what information 
and evidence must be provided by the veteran and what 
information and evidence would be obtained by VA.  He was 
also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
in support of his claim to the RO.  The content of the 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).    

The United States Court of Appeals for Veterans Claims 
(Court) in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claims for service connection.  
Regarding elements (4) and (5) (degree of disability and 
effective date), the veteran was not provided with notice of 
these elements.  However, the Board notes that as discussed 
in detail above, the preponderance of the evidence is against 
the claim for service connection, and therefore any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.      

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service medical records were obtained.  VA 
treatment records from the Central Texas Healthcare System 
dated from January 2003 to January 2004 have been obtained.  
Private medical records or medical statements from the S. & 
W. Hospital dated from 1974 to 2003 and from the Hearing Aid 
Center have been obtained and associated with the claims 
folder.  The veteran also reported being treated at the K.D. 
Hospital and Clinic.  The RO made attempts to obtain these 
records and was notified by K. D. Hospital and Clinic that no 
such records existed or were available.  The veteran was 
notified of the search results in the March 2004 letter from 
the RO.  There is no identified relevant evidence that has 
not been accounted for.  The veteran was afforded a VA 
audiometric examination dated in April 2004 to determine the 
nature and etiology of the bilateral hearing loss.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to service connection for bilateral hearing loss 
is not warranted.  The appeal is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


